Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered September 27, 1994, convicting him of attempted grand larceny in the fourth degree, attempted grand larceny in the second degree, criminal possession of stolen property in the fourth degree, criminal possession of stolen property in the fifth degree, assault in the second degree, resisting arrest, and aggravated harassment in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.